DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
None of the cited prior art discloses a reactance-injecting apparatus for one phase for a multiple transmission system, comprising: a second communication transceiver configured to communicate information on the fault detected between the reactance-injecting apparatus and one or more other reactance-injecting apparatuses for one or more other phases of the multiphase transmission system to eliminate all reactance injected by all phases in a time less than a time for a fault localization analysis. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 23: The prior art does not disclose a method for reducing injecting reactance on a poly-phase electrical power transmission system: transmitting, on a communication channel by the reactance-injecting apparatus, a message to indicate the powerline fault condition to one or more reactance-injecting apparatuses of other phases of the poly-phase electrical power transmission system to enable the one or more reactance-injecting apparatuses to reduce their respective injected reactances within one millisecond after detecting the powerline fault condition. This feature in combination with 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836                                                                                                                                                                                             /DHARTI H PATEL/Primary Examiner, Art Unit 2836                                                                                                                                                                                                        /DHARTI H PATEL/Primary Examiner, Art Unit 2836